Name: Commission Regulation (EEC) No 1324/93 of 28 May 1993 fixing the import levies on syrups and certain other products in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 5. 93 Official Journal of the European Communities No L 132/99 COMMISSION REGULATION (EEC) No 1324/93 of 28 May 1993 fixing the import levies on syrups and certain other products in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, between the day on which it is fixed and the first day of the month following the month for which the basic amount is applicable, if the levy on white sugar differs by at least ECU 0,73 from the average referred to above or from the levy on white sugar used to fix the basic amount ; whereas, in this case, the basic amount must be equal to one-hundredth of the levy on white sugar used to calculate the alteration ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3814/92 (2), and in particular Article 16 (8) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 1785/81 provides for charging a levy on imports of the products listed in Article 1 ( 1 ) of that Regulation ; Whereas the basic amount thus fixed must be adjusted on the basis of variations in the threshold price for white sugar occurring between the month in which the basic amount is fixed and the period of application ; whereas this adjustment, equal to one-hundredth of the difference between these two threshold prices, must be deducted from or added to the basic amount in the circumstances provided for in Article 7 (6) of Regulation (EEC) No 837/68 ;Whereas the levy on the products listed in Article 1 ( 1 ) (d)of Regulation (EEC) No 1785/81 must be calculated, where appropriate, at a standard rate on the basis of the sucrose content (including other sugars expressed as sucrose) of the product concerned and of the levy on white sugar ; whereas, however, the levies on maple sugar and maple syrup are limited to the amount resulting from application of the rate of duty bound within GATT ; Whereas Article 7 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the applica ­ tion of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the basic amount of the levy for 100 kilograms of product must be fixed per percentage point of sucrose content ; Whereas the levy on the products referred to in Article 1 (1 ) (f) and (g) of Regulation (EEC) No 1785/81 comprises, under Article 1 6 (6) of that Regulation, a variable element and a fixed element, with the latter, per 100 kilograms of dry matter, being equal to one-tenth of the fixed element established pursuant to point B of Article 14 ( 1 ) of Council Regulation (EEC) No 2727/75 (*), as last amended by Regulation (EEC) No 1738/92 (*) for the fixing of the import levy on the products falling within CN codes 1702 30 91 , 1702 30 99, 1702 40 90 and 1702 90 50, and the variable element, per 100 kilograms of dry matter, being equal to 100 times the basic import levy applicable as from the first of each month in the case of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 ; whereas the levy must be fixed each month ; Whereas the basic amount of the levy must be equal to one-hundredth of the average of the levies applicable to 100 kilograms of white sugar during the first 20 days of the month preceding the month for which the basic amount of the levy is fixed ; whereas, however, the levy applicable to white sugar on the day of the fixing of the basic amount must be substituted for the average of the levies, where that levy differs by at least ECU 0,73 from that average ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community Q, no levies shall apply on imports of products originating in the overseas countries and territories : Whereas the basic amount must be fixed each month ; whereas it must, however, be altered during the period o OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 387, 31 . 12. 1992, p. 7. 0 OJ No L 151 , 30. 6. 1968 , p. 42. (4) OJ No L 171 , 28 . 6. 1978, p. 34. (6) OJ No L 180, 1 . 7 . 1992, p. 1 . O OJ No L 263, 19. 9. 1991 , p . 1 . No L 132/100 Official Journal of the European Communities 29. 5 . 93 Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (') are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (2); Whereas it follows from the application of these provi ­ sions that the import levies on the products concerned should be as indicated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The import levies on the products listed in Article 1 (1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 28 May 1993 fixing the import levies on syrups and certain other products in the sugar sector (ECU) Basic amount per percentage point CN code of sucrose content and per 100 kg net Amount of levy per 100 kg of dry matter (') of the product in question (') 1702 20 10 0,4442  1702 20 90 0,4442  1702 30 10  54,09 1702 40 10  54,09 1702 60 10  54,09 1702 60 90 0,4442  1702 90 30  54,09 1702 90 60 0,4442  1702 90 71 0,4442  1702 90 90 0,4442  2106 90 30  54,09 2106 90 59 0,4442  (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') OJ No L 387, 31 . 12. 1992, p . 1 . 0 OJ No L 108 , 1 . 5. 1993, p. 106.